SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

793
CA 13-00403
PRESENT: FAHEY, J.P., PERADOTTO, LINDLEY, SCONIERS, AND DEJOSEPH, JJ.


IN THE MATTER OF GERALD BROCKINGTON,
PETITIONER-APPELLANT,

                      V                           MEMORANDUM AND ORDER

BRIAN FISCHER, COMMISSIONER, NEW YORK STATE
DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION, RESPONDENT-RESPONDENT.


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, WARSAW (ADAM W. KOCH OF
COUNSEL), FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (ZAINAB A. CHAUDHRY OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Wyoming County (Mark
H. Dadd, A.J.), entered January 23, 2013 in a CPLR article 78
proceeding. The judgment denied the petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Petitioner commenced this CPLR article 78 proceeding
challenging the denial of his application for release to parole
supervision in June 2011. The Attorney General has advised this Court
that, subsequent to that denial and during the pendency of this
appeal, petitioner reappeared before the Board of Parole in June 2013
and was again denied release. Consequently, this appeal must be
dismissed as moot (see Matter of Sanchez v Evans, 111 AD3d 1315, 1315;
Matter of Robles v Evans, 100 AD3d 1455, 1455). Contrary to
petitioner’s contention, the exception to the mootness doctrine does
not apply (see Sanchez, 111 AD3d at 1315; see generally Matter of
Hearst Corp. v Clyne, 50 NY2d 707, 714-715).




Entered:    July 3, 2014                        Frances E. Cafarell
                                                Clerk of the Court